OPINION ON REHEARING.
Day, J.
2. — : — : —. Upon the petition of the garnishee herein, a rehearing was granted. The garnishee questions the correctness of the position maintained in the foregoing opinion that the answer of a garnishee is to be regarded as evidence, and insists that such answer is to be regarded as a pleading. “Pleadings are the mutual altercations between the plaintiff and defendant.” 3 Bl. Com., 293. “Pleadingis *467the statement in a logical and legal form of the facts which constitute the plaintiffs cause of action, or the defendant’s ground of defense; it is the formal mode of alleging on the record that which would be the support or the defense of the party in evidence. 3 Bl. Com., 293n. Pleadings are designed to form an issue. The answer of a garnishee made to interrogatories does not perform that office. The summons to the garnishee does not necessarily contemplate the formation of an issue to be tried. If the answers of the garnishee show that he is indebted to the principal defendant, judgment is entered against him as a matter of course, upon the recovery of judgment against the principal defendant. If the answers of the garnishee show that he is not indebted to the principal defendant, no issue is presented for trial, but the garnishee is entitled to be discharged, unless the plaintiff, by pleading by him filed, controverts the answer of the garnishee. Upon the pleading thus filed by the plaintiff issue may be joined, and then a question is presented for adjudication which is to be tried in the usual manner. Code, § 2987. If an answer is filed whereby an issue of fact is joined, the answer of the garnishee to the interrogatories may be read in evidence upon the trial of such issue. The object of an answer filed as a pleading is to set forth a defense. The answer of a garnishee may, and oftentimes does, contain a detailed statement of every fact and circumstance within the knowledge of the garnishee, tending to prove or to disprove the garnishee’s indebtedness. In the ease at bar the garnishee answered in the negative, before a commissioner, the three questions prescribed in the statute. He was then subjected to an examination by plaintiff’s attorney in the nature of a cross-examination, in which one hundred and six questions were asked, eliciting all the details of his dealings with the principal defendant out of which it is claimed his indebtedness to him arose. He was then examined by his attorney, and subjected to a further cross-examination by plaintiff’s attorney. To regard such an answer as a pleading does violence to all proper ido*- of a pleading. ' Such an answer *468is neither in form nor substance drawn with any view to the proper presentation of an issue to be tried. Pleadings so far as they contain affirmative allegations should present simply the allegations to be proven, and not the facts by which they are to be established. It seems to us quite clear that the answer of a garnishee to interrogatories cannot be regarded as a pleading, and that it can be presented to this court only when made a part of the record by a bill of exceptions. The opinion heretofore filed is adheared to.
Affirmed.